The opinion of the court was delivered,
by Lowrie, C. J.
— It was manifestly very proper to allow this issue, and of course to strike off the judgment that had been entered on the warrant of attorney, on the fact being found that the defendant was dead before it was entered. We speak now only of a judgment entered on warrant of attorney, and therefore by the act of the plaintiff, and not really by the court.
The exceptions to the evidence given on the trial of the issue are very numerous, but we do not discover that there was any evidence really-given that was improper. Following the old fictions of the English law, we might exclude fractions of a day in inquiring whether the death took place before the entry of the judgment, and thus exclude the testimony of Chapouty, the clerk who entered it, that it could not have been entered earlier than eight o’clock in the morning. But such has not been our practice, as many cases indicate: 14 S. & R. 166; 8 W. & S. 307; 5 Harris 226; 10 Id. 363; 11 Id. 299; 12 Id. 400. We do not admit such evidence as between different judgments ; but we do admit it to show facts in pais, out of which other rights have arisen before the entry of the judgment. A reference to the cases will show the extent to which we have gone.
Judgment affirmed.